Exhibit 10.2

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of November 20, 2009, is made by and among
ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. (F/K/A ALLSCRIPTS HEALTHCARE
SOLUTIONS, INC.), a Delaware corporation (the “Company”); ALLSCRIPTSMISYS, LLC,
a North Carolina limited liability company (F/K/A MISYS HEALTHCARE SYSTEMS,
LLC), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A. (“JPMC”), as
Administrative Agent for the Lenders.

WHEREAS, the Company, AllscriptsMisys, LLC, a North Carolina limited liability
company f/k/a Misys Healthcare Systems, Inc., Allscripts, LLC, a Delaware
limited liability company, A4 Health Systems, Inc., a North Carolina
corporation, A4 Realty, LLC, a North Carolina limited liability company, and
Extended Care Information Network, Inc., a Delaware corporation, and JPMC and
Fifth Third Bank, as Lenders, and JPMC as Administrative Agent, are party to
that certain Second Amended and Restated Credit Agreement dated as of
February 10, 2009 (the “Credit Agreement”);

WHEREAS, AllscriptsMisys, LLC, a North Carolina limited liability company
(together with the Company, the “Borrowers”) is the successor by merger to each
of Allscripts, LLC, a Delaware limited liability company, A4 Health Systems,
Inc., a North Carolina corporation, A4 Realty, LLC, a North Carolina limited
liability company, and Extended Care Information Network, Inc., a Delaware
corporation;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend the Credit Agreement to increase the aggregate Revolving Commitments
of the Lenders thereunder from $125,000,000 to $150,000,000, and in connection
therewith to add U.S. Bank, National Association as an additional Lender
thereunder;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments herein referred
to, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1. Use of Defined Terms. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.

ARTICLE II

Amendments

SECTION 2.1. New Lender. The term “Lenders” as used in the Credit Agreement
shall mean and include the Lenders currently party to the Credit Agreement and,
from and after the Effective Date, U.S. Bank, National Association (the “New
Lender”), with Commitments as set



--------------------------------------------------------------------------------

forth on Schedule 1 hereto. The New Lender agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto. From and after the Effective Date, the New Lender shall have the rights
of a Lender under the Credit Agreement as if it were an original signatory
thereto, including all rights with respect to applicable fees accrued on and
after the Effective Date.

SECTION 2.2. Increase in Commitments. Pursuant to Section 2.20 of the Credit
Agreement, the Company has requested that from and after the Effective Date the
aggregate Revolving Commitments of the Lenders be increased to $150,000,000,
with such amount being allocated to the Lenders (including the New Lender) as
set forth on Schedule 1 hereto. Accordingly, the Revolving Commitments of the
Lenders set forth on Schedule 1 hereto are hereby amended in their entirety and
as so amended shall be as set forth on such Schedule 1. If any Revolving Loans
are outstanding under the Credit Agreement as of the Effective Date, each of the
Borrowers irrevocably authorizes and directs the Lenders (including the New
Lender) to make (nonratably if necessary, but otherwise subject to the terms of
the Credit Agreement) Revolving Loans in an amount sufficient to (and each of
the Borrowers hereby irrevocably authorizes and directs the Lenders to apply
such Revolving Loans to) pay and discharge the Revolving Loans of the Lenders
(nonratably if necessary, but otherwise subject to the terms of the Credit
Agreement) such that the percentage of each Lender’s outstanding Revolving Loans
immediately after the effectiveness of this Amendment is equal to the percentage
of each Lender’s Revolving Commitment immediately after the effectiveness of
this Amendment. Such purchases and sales shall be arranged through the
Administrative Agent and each Lender (including the New Lender) hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith. Notwithstanding anything
to the contrary herein, each of JPMorgan Chase Bank, N.A. and Fifth Third Bank
agree to waive any claim for loss, cost or expenses under Section 2.14 of the
Credit Agreement arising solely by reason of such reallocation of Revolving
Loans on the Effective Date.

SECTION 2.3. Schedule 1. Schedule 1 to the Credit Agreement is hereby deleted
and replaced in its entirety by Schedule 1 attached hereto.

ARTICLE III

Representations and Warranties

SECTION 3.1. Representations and Warranties. In order to induce the Lenders
(including the New Lender) and the Administrative Agent to enter into this
Amendment, the Borrowers hereby represent and warrant to the Lenders (including
the New Lender) and the Administrative Agent as of the date hereof and as of the
Effective Date, as follows:

(a) Credit Agreement Representations. The representations and warranties of the
Company and the Borrowers set forth in the Credit Agreement are true and correct
as of the date of this Agreement and as of the Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.

 

2



--------------------------------------------------------------------------------

(b) Mergers and Name Change. Allscripts, LLC, a Delaware limited liability
company, A4 Health Systems, Inc., a North Carolina corporation, A4 Realty, LLC,
a North Carolina limited liability company, and Extended Care Information
Network, Inc., a Delaware corporation, have been duly and validly merged with
and into Misys Healthcare Systems, LLC, a North Carolina limited liability
company, in accordance in all respects with the laws of the State of Delaware
and the State of North Carolina, and Misys Healthcare Systems, LLC, a North
Carolina limited liability company, has changed its name to AllscriptsMisys,
LLC.

(c) Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by the Borrowers of this Amendment are within each such party’s
powers, have been duly authorized by all necessary corporate action, and do not:
(i) contravene the constituent documents of any Borrower; (ii) violate any
applicable law or regulation or any order of any Governmental Authority, the
violation of which would reasonably be expected to have a Material Adverse
Effect, (iii) violate or result in the default under any material indenture,
agreement or other instrument binding upon the Borrowers or any other Loan Party
or their assets, or give rise to a right thereunder to require any payment to be
made by the Borrowers or any other Loan Party, or (iv) result in the creation or
imposition of any Lien on any asset of the Borrowers or any other Loan Party,
except for Liens created under the Loan Documents, Permitted Encumbrances and
Liens permitted under Section 6.02 of the Credit Agreement.

(d) Government Approval, Regulation, etc. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by any Borrower of this Amendment, except as have been obtained or
made and are in full force and effect or the failure to obtain would not
reasonably be expected to have a Material Adverse Effect.

(e) Validity, etc. This Amendment constitutes the legal, valid and binding
obligation of each Borrower enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(f) No Default. No Event of Default or Default has occurred and is continuing,
or will result from the execution and delivery of this Amendment.

ARTICLE IV

Conditions Precedent

SECTION 4.1. Effectiveness. This Amendment shall become effective as of the
opening of business on November 20, 2009 (the “Effective Date”) subject to
satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto counterparts of this Amendment duly executed on behalf of such
party.

(b) The Administrative Agent (or its counsel) shall have received from the
Borrowers an original of a replacement Revolving Note for each Lender (including
the New Lender) in the

 

3



--------------------------------------------------------------------------------

form attached hereto as Exhibit A hereto reflecting such Lender’s new Revolving
Commitment hereunder, in each case duly executed on behalf of the Borrowers.

(c) The Administrative Agent shall have received written opinion letters
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrowers, in form and substance satisfactory to the
Administrative Agent in all reasonable respects, similar as is relevant to the
opinion letters delivered pursuant to Section 4.01(d) of the Credit Agreement.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel shall reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of this Amendment and the replacement Revolving Notes hereunder,
and any other legal matters relating to the Company, the Borrowers, or this
Amendment or the replacement Revolving Notes hereunder, all in form and
substance satisfactory in all reasonable respects to the Administrative Agent
and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of each of the Borrowers,
confirming that (i) the representations and warranties of the Borrowers set
forth in the Loan Documents are true and correct on and as of the Effective
Date; and (ii) as of the Effective Date, no Event of Default or Default has
occurred and is continuing.

(f) The Company shall have provided to the Administrative Agent evidence from
the Secretary of State of Delaware and the Secretary of State of North Carolina
that Allscripts, LLC, a Delaware limited liability company, A4 Health Systems,
Inc., a North Carolina corporation, A4 Realty, LLC, a North Carolina limited
liability company, and Extended Care Information Network, INC., a Delaware
corporation, shall have merged with and into Misys Healthcare Systems, LLC, a
North Carolina limited liability company, and that Misys Healthcare Systems,
LLC, a North Carolina limited liability company, shall have changed its name to
AllscriptsMisys, LLC.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
Borrowers hereunder or under the Credit Agreement.

ARTICLE V

Miscellaneous Provisions

SECTION 5.1. Ratification of and References to the Credit Agreement. Except for
the amendments expressly set forth above, the Credit Agreement and each other
Loan Document is hereby ratified, approved and confirmed in each and every
respect. Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

SECTION 5.2. Headings. The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

SECTION 5.3. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.

SECTION 5.4. No Other Amendments. Except for the amendments expressly set forth
above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.

SECTION 5.5. Costs and Expenses. The Company agrees to pay on demand all
reasonable out-of-pocket expenses of or incurred by the Administrative Agent and
its Affiliates in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent (whether or
not the transactions contemplated hereby shall be consummated).

SECTION 5.6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers in Chicago, Illinois as of the
day and year first above written.

 

BORROWERS: ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

(F/K/A ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.),

a Delaware corporation

By:  

LOGO [g46215img_007.jpg]

Name:  

William J Davis

Title:  

CFO

ALLSCRIPTSMISYS, LLC,

(F/K/A MISYS HEALTHCARE SYSTEMS, LLC, and successor by merger to ALLSCRIPTS,
LLC, a Delaware limited liability company, A4 HEALTH SYSTEMS, INC., a North
Carolina corporation, A4 REALTY, LLC, a North Carolina limited liability
company, and EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation),

a North Carolina limited liability company

By:  

LOGO [g46215img_007.jpg]

Name:  

William J Davis

Title:  

CFO

[Signature Page Continues]

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

6



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender By:  

LOGO [g46215img_003.jpg]

Name:  

Carl W Jordan

Title:  

Senior Vice President

LENDERS: JPMORGAN CHASE BANK, N.A. By:  

LOGO [g46215img_004.jpg]

Name:  

Carl W Jordan

Title:  

Senior Vice President

FIFTH THIRD BANK, an Ohio Banking Corporation By:  

LOGO [g46215img_005.jpg]

Name:  

Nathaniel E. Sher

Title:  

Vice President

U.S. BANK, NATIONAL ASSOCIATION By:  

LOGO [g46215img_006.jpg]

Name:  

Christopher T. Kordes

Title:  

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (continued)

7



--------------------------------------------------------------------------------

SCHEDULE 1 – REVOLVING COMMITMENT SCHEDULE

 

Lender

   Revolving Commitment    Percentages  

JPMorgan Chase Bank, N.A.

   $ 60,000,000    40.0000000 % 

Fifth Third Bank

   $ 40,000,000    26.6666667 % 

U.S. Bank, National Association

   $ 50,000,000    33.3333333 % 

Total

   $ 150,000,000    100.0000000 % 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Replacement Revolving Note

[attached]



--------------------------------------------------------------------------------

REVOLVING LOAN NOTE

 

$    ,000,000.00    November 20, 2009 Chicago, Illinois   

FOR VALUE RECEIVED, ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. (F/K/A
ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.), a Delaware corporation (the “Company”),
and ALLSCRIPTSMISYS, LLC, a North Carolina limited liability company (F/K/A
MISYS HEALTHCARE SYSTEMS, LLC, and successor by merger to ALLSCRIPTS, LLC, a
Delaware limited liability company, A4 HEALTH SYSTEMS, INC., a North Carolina
corporation, A4 REALTY, LLC, a North Carolina limited liability company, and
EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation) (together with
the Company and their respective successors, herein collectively called
“Makers”), jointly and severally promise to pay to the order of
                     (“Payee”), at the office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in Chicago, Illinois, in immediately available funds and
in lawful money of the United States of America, the principal sum of
             Million and No/100 Dollars ($    ,000,000.00) (or the unpaid
balance of all principal advanced against this note, if that amount is less),
together with interest on the unpaid principal balance of this note from time to
time outstanding at the rate or rates provided in that certain Second Amended
and Restated Credit Agreement dated as of February 10, 2009, as amended by the
First Amendment thereto dated as of November 20, 2009, among Makers, certain
Lenders (including the Payee) and JPMorgan Chase Bank, N.A., as Administrative
Agent (such Second Amended and Restated Credit Agreement, as amended by such
First Amendment, and as subsequently amended, supplemented, restated or replaced
from time to time, the “Credit Agreement”). Any term defined in the Credit
Agreement which is used in this note and which is not otherwise defined in this
note shall have the meaning ascribed to it in the Credit Agreement.

1. Credit Agreement; Advances. This note has been issued pursuant to the terms
of the Credit Agreement, and is one of the Revolving Notes referred to in the
Credit Agreement. Advances against this note by Payee or other holder hereof
shall be governed by the terms and provisions of the Credit Agreement. Reference
is hereby made to the Credit Agreement for all purposes. Payee is entitled to
the benefits of the Credit Agreement. The unpaid principal balance of this note
at any time shall be the total of all amounts lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Makers. All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Makers’ obligations or any holder’s rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Makers’ entitlement to credit for that payment as of the
date received by the holder.

2. Mandatory Payments of Principal and Interest.

(a) Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.



--------------------------------------------------------------------------------

(b) On the Maturity Date, the entire unpaid principal balance of this note and
all accrued and unpaid interest on the unpaid principal balance of this note
shall be finally due and payable.

(c) The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

3. Default. The Credit Agreement provides for the acceleration of the maturity
of this note and other rights and remedies upon the occurrence of certain events
specified therein.

4. Waivers by Makers and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents, each
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), presentment
for payment, protest, diligence in collecting and the filing of suit for the
purpose of fixing liability and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them. Each
such Person agrees that his, her or its liability on or with respect to this
note shall not be affected by any release of or change in any guaranty at any
time existing or by the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF ILLINOIS AND THE UNITED STATES OF
AMERICA FROM TIME TO TIME IN EFFECT.

7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of
Makers and Payee.

8. Records of Payments. The records of Payee shall be prima facie evidence of
the amounts owing on this note (absent manifest error).

9. Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.

10. Revolving Credit. Subject to the terms and provisions of the Credit
Agreement, Makers may use all or any part of the credit provided to be evidenced
by this note at any time before the Maturity Date. Makers may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances made hereunder.

 

2



--------------------------------------------------------------------------------

11. Joint and Several Obligations. Each of the Makers shall be jointly and
severally liable hereunder regardless of which of the Makers actually receives
the proceeds of any indebtedness evidenced hereby, or the manner in which the
Makers, the Administrative Agent or any of the Lenders account therefor in their
respective books and records. Each Maker’s obligations and liabilities with
respect to the indebtedness evidenced hereby, and each Maker’s obligations and
liabilities arising as a result of the joint and several liability of the Makers
hereunder, shall be primary and distinct obligations of such Maker. The joint
and several liability of each Maker hereunder shall be impaired or released by
(i) any failure of the Payee, the Administrative Agent, any Issuing Bank or any
other Lender, or any successors or assigns thereof, to assert any claim or
demand or to exercise or enforce any right, power or remedy against any other
Maker, any other Loan Party, any other Person, any collateral security or
otherwise; (ii) any extension or renewal for any period (whether or not longer
than the original period) or exchange of any of the indebtedness evidenced
hereby or the release or compromise of any obligation of any nature of any
Person with respect thereto; (iii) any surrender, release or exchange of all or
any part of any collateral now or hereafter securing payment, performance and/or
observance of any of the indebtedness evidenced hereby or the compromise or
extension or renewal for any period (whether or not longer than the original
period) of any obligations of any nature of any Person with respect to any such
property; (iv) any action or inaction on the part of the Payee, the
Administrative Agent, any Issuing Bank or any other Lender, or any other event
or condition with respect to any other Maker, including any such action or
inaction or other event or condition, which might otherwise constitute a defense
available to, or a discharge of, such other Maker, or a guarantor or surety of
or for any or all of the indebtedness evidenced hereby; and (v) any other act,
matter or thing (other than payment or performance of the indebtedness evidenced
hereby) which would or might, in the absence of this provision, operate to
release, discharge or otherwise prejudicially affect the obligations of such or
any other Maker.

12. Replacement Revolving Note. This note together with certain other notes
issued by the Makers to the other Lenders as of the date hereof constitute a
renewal and restatement of, and replacement and substitution for, certain
Revolving Notes in the aggregate principal amount of $125,000,000 dated as of
February 10, 2009 previously issued by the Makers under the terms of the Credit
Agreement (the “Prior Notes”). The indebtedness evidenced by the Prior Notes is
continuing indebtedness evidenced by this note and the other notes issued by the
Makers to the other Lenders as of the date hereof, and nothing herein or therein
shall be deemed to constitute a payment, settlement or novation of the prior
indebtedness, or to release or otherwise adversely affect the rights of the
Administrative Agent, the Payee or any other Lender with respect to any Maker or
any other Loan Party.

[SIGNATURE PAGE TO FOLLOW]

 

3



--------------------------------------------------------------------------------

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.
(F/K/A ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.), a Delaware corporation By:  

 

Name:  

 

Title:  

 

ALLSCRIPTSMISYS, LLC,

(F/K/A MISYS HEALTHCARE SYSTEMS, LLC, and successor by merger to ALLSCRIPTS,
LLC, a Delaware limited liability company, A4 HEALTH SYSTEMS, INC., a North
Carolina corporation, A4 REALTY, LLC, a North Carolina limited liability
company, and EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation),

a North Carolina limited liability company

By:  

 

Name:  

 

Title:  

 

Signature Page to Revolving Loan Note

 

4